Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
Applicant’s arguments, filed in appeal brief on 2/25/2022 with respect to claims 1, 2, 4-12 and 14-32 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
BEGIN AMENDMENT 
1. (Currently Amended) A system for tracking locations of students inside of a school, the system comprising: 
distributed sensors installed in each area throughout a building of the school, the distributed sensors comprising wireless receivers for receiving broadcast identification information from user devices of students within the areas of the school where the distributed sensors are installed; 

an app server for presenting the location information to parents of the students via computing devices of the parents having one or more displays, 
wherein locations of the students are correlated with surveillance cameras of an intrusion system located in the building, and the app server retrieves image data captured by the surveillance cameras in [[the]] same areas of the building and at [[the]] a same time that the user devices of the students were detected and presents the image data captured by the surveillance cameras based on the location information of the students.

11. (Currently Amended) A method for tracking locations of students inside of a school, the method comprising: 
distributed sensors installed in each area throughout a building of the school receiving broadcast identification information from user devices of students within areas of the school where the distributed sensors are installed; 
generating location information for the students based on the identification information received by the distributed sensors and based on stored location information indicating where in the school the distributed sensors are installed; 

correlating locations of the students with surveillance cameras of an intrusion system located in the building, retrieving image data captured by the surveillance cameras in [[the]] same areas of the building and at [[the]] a same time that the user devices of the students were detected, and presenting the image data captured by the surveillance cameras to the parents based on the location information of the students.

32. (Currently Amended) A system for tracking locations of students inside of a school, the system comprising: 7 of 16Application No.: 16/112,007 Amendment dated: April 8, 2021 Reply to Office Action of January 8, 2021 Attorney Docket No.: 0270.0117US1 (I-I0-00005-US) 
distributed sensors installed in each area throughout a building of the school, the distributed sensors comprising wireless receivers for receiving broadcast identification information from user devices of students within the areas of the school where the distributed sensors are installed; 
a tracking and authorization module executing on a computer system, the tracking and authorization module generating location information for the students based on the identification information received by the distributed sensors and based on stored location information indicating where in the school the distributed sensors are installed, wherein the location information for the students is based on stored location information for the distributed sensors, and the tracking and authorization module generates alerts in response to receiving identification information for unknown user devices; and 

wherein locations of the students are correlated with surveillance cameras of an intrusion system located in the building, and the app server retrieves image data captured by the surveillance cameras in [[the]] same areas of the building and at [[the]] a same time that the user devices of the students were detected and presents the image data captured by the surveillance cameras based on the location information of the students, and, during emergency events, the app server further presents location information indicating where the students are each located within the school to first responders via computing devices of the first responders having one or more displays.
	END AMENDMENT

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to system and method for student tracking by deploying distributed sensors through a school building.  The distributed sensor receives identification information from user devices and tracks location of the student within the building based on which sensors most recently detected the user devices.
The prior arts of record, Blowers, Douglas, Wang, DeRose, Fan, Marson, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 

distributed sensors installed in each area throughout a building of the school, the distributed sensors comprising wireless receivers for receiving broadcast identification information from user devices of students within the areas of the school where the distributed sensors are installed; the tracking and authorization module generating location information for the students based on the identification information received by the distributed sensors and based on stored location information indicating where in the school the distributed sensors are installed, wherein the location information for the students is based on stored location information for the distributed sensors, and the tracking and authorization module generates alerts in response to receiving identification information for unknown user devices; and wherein locations of the  a same time that the user devices of the students were detected and presents the image data captured by the surveillance cameras based on the location information of the students, and, during emergency events, the app server further presents location information indicating where the students are each located within the school to first responders via computing devices of the first responders having one or more displays, as disclosed in independent claim 32.
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1, 11 and 32 are allowed for these reasons and for the reasons recited by Applicant in Applicant appeal brief filed on 2/25/2022.
Claims 2, 4-10, 12 and 14-31 are allowed by the virtue of their dependency from allowed independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./
Examiner, Art Unit 2647

/Srilakshmi K Kumar/           SPE, Art Unit 2647